UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission file number:333-158293 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7703 Sand Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817)595-0710 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.Not Available The number of shares of the registrant’s common stock outstanding on April 26, 2010 was 64,129,500. 2 TABLE OF CONTENTS Page PARTI Item 1. Business 4 Item 1A. Risk Factors 8 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 10 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 16 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accounting Fees and Services 21 PARTIV Item 15. Exhibits, Financial Statement Schedules 22 3 PARTI ITEM1.BUSINESS In this Annual Report on Form10-K, “we,” “us,” “our,” “EVCARCO,” “Company” or similar terms are references to EVCARCO, Inc., unless the context clearly indicates otherwise. We were incorporated in the state of Nevada on October 14, 2008. Our offices are currently located at 7703 Sand Street, Fort Worth, Texas 76118. Our telephone number is (817) 595-0710. Overview EVCARCO, Inc. is a new car Franchised Dealership company that was incorporated on October 14, 2008 in the State of Nevada. We are engaged in selling environmentally conscious automobiles, offering both new electric and pre-owned vehicles, along with financing, warranties, maintenance, and mechanical services. The Company was established to manage several automotive dealerships in multiple cities throughout the U.S. The first location in Fort Worth, TX has been in operation since December of 2008. The second location, in Dallas, TX is scheduled for opening in April of 2010. Currently available products are from Wheego Electric Cars, Inc., manufactured in the US, and The Tazzari Group, produced in Italy. Executives in the Company have many years of experience in the automobile industry managing large dealerships in the Dallas, Fort Worth, and North Texas regions. Products and Services EVCARCO has developed a new kind of business model for automotive dealerships that provide customers with quality, eco-friendly, and alternative-fuel vehicles, with an emphasis on performance, safety, affordability, and superior service. The Company already has established its first dealership at its Company headquarters in Fort Worth, Texas.In April of 2010, the Company headquarters will be relocated to Dallas, TX.The same property will house our second dealership location.This will be the model for all other dealerships, creating the first automotive retail group dedicated to deploying a coast-to-coast network of eco-friendly vehicles and dealerships. EVCARCO intends to establish company-owned dealerships in other Texas markets, including Dallas, Houston, Austin, and San Antonio. The Company is also offering franchise dealerships in major markets across the country, initially focusing in the South and Southeast. The rate of expansion of company and franchise locations will largely depend on market acceptance of the new products and availability of capital.EVCARCO dealerships will offer the latest new electric vehicles, multiple pre-owned car brands that utilize various green technologies, such as electric, hydrogen, and compressed natural gas, and a small portion of regular pre-owned cars. Other products and services will include financing, warranties, maintenance, and mechanical services. Some automobiles being sold by the Company are restricted by states to maximum speeds and streets with certain maximum speed limits due to their sale being pursuant to an exemption from certain Department of Transportation (“DOT”) safety requirements.Also, certain automobiles that are not subject to these restrictions are being sold from manufacturers without certain DOT safety standards being certified as having been met, based on an ability to manufacture and sell a limited number of models while the DOT certification is being obtained. These limitations may restrict the market for the models the Company offers, or limit the volume of models available to be sold. The following is a limited list of manufactures, whose products we sell, or intend to sell in the near future: · Wheego Electric Cars, Inc. - manufactures Wheego Whip, fully electric car, currently certified as Low Speed Vehicle (LSV), capable of traveling 40 miles on a single charge, with a base model delivered retail price of $19.995.Wheego wants to make the best electric cars in the world and educate everyone as to the practical benefits of owning and driving one.EVCARCO is offering Wheegos under exclusive authorized dealership contract for Tarrant Country, Texas and has options on other territories in several states. 4 ITEM1.BUSINESS - continued Products and Services - continued · The Tazzari Group - manufactures ZERO, currently a LSV, an Italian electric urban sports vehicle, powered by the latest generation lithium batteries. Depending on the driving mode, ZERO has a range of up to 80 miles and starts at $31,000.Tazzari’s mission is to provide the very best technology and quality at a really competitive price for a vehicle that is totally innovative and without peers in the field of ecological mobility - a trailblazer in the new age of lithium powered electric drive.Currently, EVCARCO is the exclusive dealer of ZERO in the US. · EnVision Motor Company, Inc. - the exclusive distributor for Electric Motor Cars family of all electric vehicles, which include a 7 passenger station wagon, a cargo van, and a pick-up truck.Production is scheduled to begin in the next few months, with the estimated price between $35,000 and $40,000.EVCARCO is a non-exclusive authorized dealer of EMC products, and is in current negotiations regarding exclusive distribution rights for several states. · Venta, Inc. - operates with the goal of discovering and distributing environmentally friendly automotive products. It currently has distribution contracts for Tazzari and Foton vehicles, with many others in the works.Venta and EVCARCO work closely on brining new electric vehicles to US market. · Green Vehicles - manufactures fully electric vehicles for many lifestyles. Models include the Triac™, a freeway commuter; the Moose™, a van that retails for $16,995; and the Buckshot™,a heavy-duty work truck with a best-in-class 1/2 ton payload capacity, retailing for $23,995.We are currently in negotiations to finalize the agreement with this manufacturer. · RONN Motor Company, Inc. - developed Scorpion HX™, hydrogen fuel injected hybrid vehicle. Estimated price for this exotic sports car is $250,000.Full production is scheduled to begin at the end of April, 2010.Their other products, H2GO™ real time hydrogen generation system and RonnZoil™ line of biodegradable lubricants will be available for sale in the near future.EVCARCO has signed a memorandum of understanding with RMC, and is working to finalize the agreement for retail sales of their products. · Coulomb Technologies Charging Stations - Coulomb Technologies provides networked charging stations for the electric vehicles.Coulomb offers 24/7 service and support for all of its stations as well as a Network Operating System that provides a smart charging infrastructure.EVCARCO is an authorized dealer of Coulomb products. Strategic Marketing Plan Our overall marketing objective is to drive rapid market penetration of EVCARCO products, establishing us in the marketplace with high quality electric new cars and hybrid pre-owned vehicles. We will establish our branding as an environmentally responsible automobile dealership. There are five key phases to the strategy in which EVCARCO intends to penetrate the marketplace: · Launch EVCARCO franchises, with new electric vehicles and pre-owned operations. · Establish EVCARCO through branding the Company as eco-friendly by use of: - Billboards and other outside advertising - Internet sales and advertising - Industry specific magazines and articles - Involve local media by using the Go Green campaign - Join and sponsor environmental clubs and groups, plus participate in their community activities - Get involved in political issues which support the environment 5 ITEM1.BUSINESS - continued Strategic Marketing Plan - continued · Set up outside dealership displays and events to create awareness of the product capabilities: - Ride and Drive events - Kiosk in malls with information - Exposure through daily use of vehicles · Develop Green projects and sustainable transportation programs with various governmental entities, non-profit and educational organizations. · Aggressively market its brand through social media, online strategic partnerships, and search engine optimization. Market Analysis Hybrid Vehicles According to R.L. Polk, registrations for new hybrid vehicles totaled 315,668 in 2008, down slightly from 2007 but still a 3,270% increase from 2000.Sales of hybrids show strong correlation with the price of gasoline.With the predicted rise in oil prices, due to growing global demand, future of these vehicles remains optimistic.In 2008, hybrids comprised 2.8 percent of all vehicles in North America, that number is expected to raise to 5.3 percent by 2012.Although, some experts believe, that hybrid vehicles are only a stepping stone on the path toward even cleaner and more energy efficient cars, powered completely by electricity, fuel cells and other developing technologies. Electric Vehicles In 2006, a documentary titled “Who Killed the Electric Car” was released as an expose of the various forces that brought about the demise of the General Motors (“GM”) EV1. The EV1 was introduced to consumers in California in the 1990s, and enjoyed strong consumer demand before vanishing from the market and the media. This film brought the electric car back to the forefront of environmentally conscious Americans, who began searching for electric vehicle options once again. Current U.S. Administration announced plans for significant financial support for development of fuel-efficient vehicles, as well as advanced electric and hybrid batteries. Most existing car manufacturers have electric cars in their production plans.Some of the models have already been announced for upcoming years: BMW Megacity, BYD E6, Coda (Electric Sedan), Ford Focus EV and Transit Connect Electric, Mercedes BlueZero, Mini E, Mitsubishi iMiEV, Nissan Leaf, Pininfarina Blue Car, Renault Fluence, Smart ED, Subaru R1E, Toyota FT-EV, Tesla Model S. Compressed Natural Gas (“CNG”) Currently, the only production CNG vehicle available is the Honda Civic GX; however, several companies sell aftermarket conversion kits for cars and trucks. The U.S. Environmental Protection Agency has stated that CNG is the cleanest internal-combustion technology available. Attributes include: · Reduction of carbon monoxide emissions of 90 to 97 percent · Reduction of carbon dioxide emissions of 25 percent · Reduction of nitrogen oxide emissions of 35 to 60 percent · Potential reduction of non-methane hydrocarbon emissions of 50 to 75 percent · Emission of fewer toxic and carcinogenic pollutants · Emission of little or no particulate matter · Elimination of evaporative emissions 6 ITEM1.BUSINESS - continued Competition The Company’s franchise model will be deployed so that it faces minimal competition in each of its markets. However, the Company will face competition from electric carmakers sold through other dealers. Some of these are major players in the automotive industry (GM, Nissan, and others), while others are small companies that have hit upon the correct formula of price, performance, and features to make consumers demand their cars. Competitive Advantage EVCARCO believes that its competitive advantages include: · The Company is the first automotive retail group dedicated to opening car dealerships that only sell eco-friendly vehicles · Management team has more than 45 years of combined experience in sales, service, ownership, and management of multiple automobile dealerships · Uses the most advanced clean technologies available · Best selection on both new and pre-owned electric vehicles and other environmentally friendly vehicles · We intend to have diverse sources of operating revenue · Creative marketing tactics that will reach a large segment of customers Sources and Availability of Products and Supplies Currently the company has access to an adequate supply of products, from various manufacturers.These companies and their products are new, not well established, and are a subject to significant risk and uncertainty. The Company believes that due to the number of manufacturers who are trying to develop alternative fuel products and constant progress in new technologies and new entrants to the market, loss of one or several sources will not have significant negative impact on our operations. Dependence on One or A Few Major Customers We do not anticipate dependence on one or a few major customers into the foreseeable future. Patents, Trademarks, Licenses, Franchise Restrictions and Contractual Obligations & Concessions We own, and are in the process of registering, the following marks on the Principal Register of the United States Patent and Trademark Office. MARK APPLICATION SERIAL NO. FILING BASIS FILING DATE EVCARCO (standard characters) 77/764394 1b (Intent to Use) June 29, 2009 EV.CAR.CO (standard characters) 77/799343 1b (Intent to Use) August 7, 2009 EV.CAR.CO (stylized design) 77/799389 1b (Intent to Use) August 7, 2009 FUTURE DRIVEN (standard characters) 77/799356 1b (Intent to Use) August 7, 2009 Opposition period has ended and the U.S. Patent and Trademark Office issued a Notice of Allowance on January 26, 2010 (February 9, 2010 for “FUTURE DRIVEN”). On April 19, 2010, the Company submitted Trademark/Service Mark Statement of Use (15 U.S.C. Section 1051(d)) and requested registration of the above-identified marks in the United States Patent and Trademark Office on the Principal Register. Currently, there are no pending infringement, opposition, or cancellation proceeding or any pending material litigation involving the Marks. There are no agreements currently in effect, which significantly limit our rights to use or license the use of the Marks in any material manner. We are not aware of any superior prior rights or infringing uses of the Marks in any state. We do not have a federal registration for our principal trademark. Therefore, our trademark does not have many legal benefits and rights as a federally registered trademark. 7 ITEM1.BUSINESS - continued Regulations We operate in a highly regulated industry. A number of state and federal laws and regulations affect our business. In every state in which we operate, we must obtain dealer licenses issued by state regulatory authorities. Federal regulations and a lot of states require franchise or business opportunity registrations. Numerous laws and regulations govern our conduct of business, including those relating to our sales, operations, financing, insurance, advertising, and employment practices. These laws and regulations include state franchise laws and regulations, consumer protection laws, privacy laws, escheatment laws, anti-money laundering laws, and other extensive laws and regulations applicable to new and used motor vehicle dealers, as well as a variety of other laws and regulations. These laws also include federal and state wage-hour, anti-discrimination, and other employment practices laws. Furthermore, we expect that new laws and regulations, particularly at the federal level, in the labor and employment, health care, environmental, and consumer protection areas may be enacted that could also affect our business. Safety, required gas mileage regulations, and state lemon laws, while affecting the automobile industry generally, could have an increased impact on the Company due to its size and limited scope of automobiles intended to be sold.Additionally many of the automobiles offered by the Company are subject to state LSV regulations, which vary by state. Available Information Our annual report on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, and any amendments to these filings, are available free of charge through our internet website at www.evcarco.com as soon as reasonably practicable after these reports have been electronically filed with, or furnished to, the Securities and Exchange Commission. These reports also are available at the SEC’s internet website at www.sec.gov. Information contained on or accessible from our website is not incorporated by reference into this annual report on Form10-K and should not be considered part of this report or any other filing that we make with the SEC. ITEM1A.RISK FACTORS Risk Factors Relating to Our Business As a company in the early stage of development with an unproven business strategy, our limited history of operations makes evaluation of our business and prospects difficult. We were incorporated on October 14, 2008. Our business prospects are difficult to predict because of our limited operating history, early stage of development and unproven business strategy. Our primary business activities will be to earn revenues through new car sales, pre-owned car sales, parts, service, both warranty and customer pay repairs, finance & insurance sales, accessory sales, and aftermarket products. Although we believe that our business plan has significant profit potential, we may not be able to attain profitable operations and our management may not succeed in realizing our business objectives. Our business plan may be unsuccessful, and if it fails, we will not have alternate services or products to offer in order to ensure our continuation as a going concern. The success of our business plan is dependent on the continued development and improvement by the manufacturers of the automobiles we sell. Lack of operating history makes it difficult to validate our business plan. In addition, the success of our business plan is dependent upon the market acceptance of the electric automobiles we sell. Should our market strategy be too narrowly focused or should the target market not be as responsive as we anticipate, we will not have in place alternate services or products that we can offer to ensure our continuation as a going concern. 8 ITEM1A.RISK FACTORS - continued We have maintained losses since inception, which we expect will continue in the future. We expect to continue to incur operating losses in near future. These losses will occur because we do not yet have sufficient revenues to offset the expenses associated with the development, marketing and sales of our products and services. We cannot guarantee that we will ever be successful in generating sufficient revenues in the future. We recognize that if we are unable to generate adequate revenues, we will not be able to earn profits or continue operations. There is no history upon which to base any assumptions regarding the likelihood that we will prove successful, and we can provide no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Our independent auditors have expressed doubt about our ability to continue as a going concern, indicating the possibility that we may not be able to continue to operate. From inception through December 31, 2009, the Company has generated revenues of $934,336 and incurred cumulative net losses of $1,160,354. Without obtaining adequate capital, it is unlikely we can maintain operations long enough to become profitable. Therefore, we may be unable to continue operations in the future as a going concern. No adjustment has been made in the accompanying financial statements to the amounts and classification of assets and liabilities which could result should we be unable to continue as a going concern. In addition, our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. To date, we have completed only initial stages of our business plan and we can provide no assurance that we will be able to generate enough revenue from our business in order to achieve profitability. It is not possible at this time for us to predict with assurance the potential success of our business. The revenue and income potential of our proposed business and operations are unproven, and the lack of operating history makes it difficult to evaluate the future prospects of our business. If we cannot continue as a viable entity, our stockholders may lose some or all of their investment in our Company. We may not be able to execute our business plan or stay in business without additional funding. We will require additional financing, through issuance of debt and/or equity, in order to continue operations. Such financing, may not be forthcoming. Even if additional financing is available, it may not be available on terms we find favorable, or result in profits. We may not be able to compete effectively against our competitors. We are engaged in a rapidly evolving industry, and face direct competition from companies that may have greater resources, research and development staff, sales and marketing staff and facilities than we do. In addition, other recently developed technologies are, or may in the future be, the basis of competitive products. There can be no assurance that our competitors will not develop technologies and products that are more effective than those being represented by us. We need to retain key personnel to support our product and ongoing operations. The development and marketing of our product will continue to place a significant strain on our management and other resources. Our future success depends upon the continued services of our executive officers who have critical industry experience and relationships that we rely on to implement our business plan. The loss of the services of any of our executive officers would negatively impact our ability to sell our product, which could adversely affect our financial results and impair our growth. Currently, we have no employment agreement with any of the officers, but anticipate entering into such agreements in the near future. ITEM2.PROPERTIES Our executive offices are currently at 7703 Sand St., Fort Worth, TX 76118. The current lease for this location is for two years, with 5 months remaining at a monthly rate of $2,400. We intend to renew the lease for an additional two year term. This location serves as our primary office for day to day operation as well as storing, servicing and selling our new and pre-owned inventory. We expect to relocate the Company headquarters, and open our second dealership location, in April of 2010, at 6124 Denton Dr., Dallas, TX 75235. We do not have any investments or interests in any real estate. Our company does not invest in real estate mortgages, nor does it invest in securities of, or interests in, persons primarily engaged in real estate activities. 9 ITEM3.LEGAL PROCEEDINGS We know of no existing or pending legal proceedings against us, nor are we involved as a plaintiff in any proceeding or pending litigation. There are no proceedings in which any of our directors, officers or any of their respective affiliates, or any beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Our address for service of process in Nevada is Nevada Agency and Trust Company, 50 West Liberty Street, Reno, Nevada 89501. ITEM4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 10 PARTII ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the OTC Bulletin Board (”OTCBB”) under the symbol “EVCA” on December 15, 2009.The following table sets forth the high and low sales prices of our common stock for the periods indicated. Period High Low December 15, 2009 - December 31, 2009 $ $ January 1, 2010 - March 31, 2010 $ $ Prices may represent inter-dealer prices without retail markup, markdowns, or commissions, and may not represent actual transactions. On March 26, 2010, the stock was delisted from the OTCBB for failure to comply with Rule 15c2-11.There was no wrong doing on the part of the Company.Our stock was delisted because our market makers chose to quote our shares on Pick Sheets, rather than on OCTBB. The shares are still trading on Pink Sheets. On March 29, 2010, Spartan Securities Group, Ltd. has filed a new Form 211 application with FINRA, in order to have our stock reinstated on OTCBB.We are expecting the application to be approved very quickly. Holders As of April 26, 2010, there were approximately308 stockholders of record of our stock. Some holders of our common stock are “street name” or beneficial holders, whose shares are held by brokers and other financial institutions. Dividends We have not paid any cash dividends to our stockholders. The declaration of any future cash dividends will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, or general economic and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, into our business. Securities Authorized for Issuance under Equity Compensation Plans We do not have any compensation plans under which equity securities are authorized for issuance. Unregistered Sales of Equity Securities. Information regarding sales in the fourth quarter of 2009: Exemption from Terms of Date regulation conversion Sold Amount Securities Sold Consideration * claimed ** or exercise 10/26/09 Common Stock Services Reg. D None 10/27/09 Common Stock Cash - $52,500 Reg. D None 10/27/09 Common Stock Note payment - $20,000 Reg. D None 10/27/09 Common Stock Cash - $2,000 Reg. D None 10/28/09 Common Stock Services Reg. D None 11/10/09 Common Stock Cash - $2,000 Reg. D None 11/16/09 Common Stock Cash - $5,000 Reg. D None 12/04/09 Common Stock Cash - $20,000 Reg. D None 12/07/09 Common Stock Cash - $10,000 Reg. D None 12/10/09 Common Stock Cash - $35,000 Reg. D None * For per share price, see Statement of Stockholders’ Equity.No commissions or discounts were paid. ** The company relied on information from purchasers that they were accredited investors and/or such investors were provided adequate information and were otherwise determined to be suitable.In all cases, there was no public solicitation. 11 ITEM6.SELECTED FINANCIAL DATA We have derived the following selected financial information as of December31, 2009 and 2008, and for the year ended December31, 2009 and for the period from October 14, 2008 through December 31, 2008, from our audited financial statements included in Item8 of this annual report. The selected financial information below should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item7 of this annual report and our audited financial statements and related notes included in Item8 of this annual report. Inception Inception (October 14, 2008) (October 14, 2008) Year Ended Through Through Statement of Operations December 31, December 31, December 31, Total Revenues $ $ $ Gross Profit $ ) $ $ ) Operating Loss $ ) $ ) $ ) Net Loss $ ) $ ) $ ) Net loss per commons share: Basic and diluted $ ) $ ) Weighted average number of Common shares outstanding December 31, December 31, Balance Sheet Data Total Assets $ $ Total Liabilities Total Liabilities and Stockholders' Equity ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This annual report on Form 10-K contains statements which, to the extent they do not recite historical fact, constitute "forward looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. You can identify these statements by the use of words like "may," "will," "could," "should," "project," "believe," "anticipate," "expect," "plan," "estimate," "forecast," "potential," "intend," "continue," and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ substantially from the results that the forward looking statements suggest for various reasons, including those discussed under the caption "Risks Relating to Our Business" in Item 1A of this annual report.These forward looking statements are made only as of the date of this report. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company's expectations with regard thereto or any change in events, conditions or circumstances on which any statement is based. This discussion should be read together with the financial statements and other financial information included in this Form 10-K. The following discussion contains forward-looking statements that are subject to significant risks and uncertainties. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. The Company has sought to identify the most significant risks to its business, but cannot predict whether or to what extent any of such risks may be realized nor can there be any assurance that the Company has identified all possible risks that might arise. Investors should carefully consider all of such risks before making an investment decision with respect to the Company's stock. Overview EVCARCO, Inc is a development stage company that was incorporated on October 14, 2008 in the State of Nevada. We have begun our business operations and we currently have minimal revenue and no significant assets, as a result, we face substantial liquidity risk and uncertainty, near-term and otherwise, which threatens our ability to continue. EVCARCO, Inc has never declared bankruptcy, has never been in receivership, and has never been involved in any illegal action or proceedings. Since becoming incorporated, EVCARCO, Inc has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. EVCARCO, Inc is not a blank check registrant as that term is defined in Rule 419(a) (2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. 12 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Overview - continued Neither EVCARCO, Inc nor its officers, directors, promoters, or affiliates has had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements, or understandings with any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. Plan of Operation Over the next twelve months, we will concentrate on the following six areas to grow our operations: · Capital and Funding – Seek to obtain capital from all available sources. · Advertising and Marketing – Work with TKMG, LLC to develop brand identity, marketing materials, and our web site. Utilize all available marketing venues and public relations opportunities to promote the Company and its products. · Sales – Grow sales to 45-50 new cars, and 125-175 pre-owned cars per quarter. · Product Development – Continue to work with existing manufacturers and new manufacturers. · Franchise Development – Begin marketing the EVCARCO franchise concept and licensing of Company’s Trademarks, with the short term objective of securing several territories and establishing five to ten Dealer Development Candidates during 2010. Several candidates in various states have already been identified for dealer development. · Product Research and Development – Continue working on identifying and testing products and vehicles from U.S. companies, as well as foreign manufacturers, which can provide cleaner, safer, faster, and more economical forms of transportation, by utilizing the latest developments in the alternative fuel area Maintaining an adequate inventory of automobiles requires significant capital.Given the Company’s liquidity limitations its inventory levels may be adversely impacted. Operating Environment The Company continues to operate in a tough economic climate, tight equity and credit markets, which caused significant decline in automobile sales and put many dealers out of business. This challenging operating environment also presents tremendous opportunity for our concept: decrease in competition, rise of fuel prices, consumers becoming more cost conscious, and environmental issues gaining a lot of traction, are making our products a lot more attractive alternative to traditional transportation solutions. Operating Results Since inception through December 31, 2009, we have generated revenues of $934,336 and incurred cumulative net losses of $1,160,354. Limited financial resources have affected our ability to acquire inventory. A majority of our gross revenues since inception have come from wholesale operations, with quick turnaround, but very low margins. Margins on the sales of new electric vehicles have been significant, and show a lot of promises for the future. In July of 2009, we acquired a thirty pre-owned vehicles in exchange for stock and sold most of those cars by the end of that quarter. Although realized prices were disappointing, the proceeds covered a majority of our operating expenses for the third quarter and allowed for repayment of some short term obligations. Certain consulting services have been obtained in exchange for stock. Liquidity and Capital Resources As of December 31, 2009, the Company had no significant cash reserves or other liquid assets.We anticipate that trading of our common stock on the OTCBB will increase our ability to raise capital and borrow funds. Meeting future liquidity needs will require sales of dealership franchises, as well as income from new and pre-owned auto sales and service. We estimate it will take an estimated $165,000 per Company dealership location in addition to a line of credit of $1.2 Million for floor plans at each location. This means as a company in an early stage of development, our ability to proceed with our plan of operation will continually be a function of our ability to raise sufficient capital to continue our operations. 13 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Other Items and Conditions As of December 31, 2009, the Company had $416,297 in debt and accrued expenses outstanding. The Company has no off balance sheet arrangements, or significant obligations under any contracts. Critical Accounting Policies The preparation of our financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures about contingent assets and liabilities. We base these estimates and assumptions on historical experience and on various other information and assumptions that are believed to be reasonable under the circumstances. Estimates and assumptions about future events and their effects cannot be perceived with certainty and, accordingly, these estimates may change as additional information is obtained, as more experience is acquired, as our operating environment changes and as new events occur.Our critical accounting polices are listed in the notes to our audited financial statements included in Item8 of this annual report. 14 ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA FINANCIAL STATEMENTS Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheet - December 31, 2009 and 2008(Audited) F-2 Statement of Operations - For the Year Ended December 31, 2009 and for the Period from Inception (October 14, 2008) Through December 31, 2008 and 2009 (Audited) F-3 Statement of Stockholders' Equity - For the Period from Inception (October 14, 2008) to December 31, 2009 (Audited) F-4 Statement of Cash Flow- For the Year Ended December 31, 2009 and for the Period from Inception (October 14, 2008) Through December 31, 2008 and 2009 (Audited) F-5 Notes to Financial Statements - December 31, 2009 (Audited) F-6 to F-13 15 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors EVCarCo, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of EVCarCo, Inc. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009, from inception on October 14, 2008 through December 31, 2008, and from inception on October 14, 2008 through December 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of EVCarCo, Inc. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2009, from inception on October 14, 2008 through December 31, 2008, and from inception on October 14, 2008 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 8 to the financial statements, as of December 31, 2009 the Company has an accumulated deficit of $1,160,354 since inception, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 8.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 29, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 F-1 EVCARCO, Inc. (A Development Stage Company) Balance Sheets December 31, 2009 December 31, 2008 ASSETS Current assets Cash $ $ Inventory (see Note 3) Other receivables 0 Prepaid expenses (see Note 4) 0 Total current assets Facilities and equipment Accumulated depreciation ) ) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts Payable $ $
